Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Improper Amendment
	Claims 11,13,34 and 36 included “0-5 mol% TMO” which was removed and changed to “>0- 5 mol% TMO” was not properly annotated. In the interest of compact prosecution, the amendment has been entered however applicants are reminded that any changes to the claims must be properly noted.
Specification
	Applicants are requested to amend the specification to update the status of the parent application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-31,33,35,37,38,42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103011602 further in view of Amin et al (20110092353) as further evidenced by one of Crooker et al (5,176,961) or Beall et al (5,219,799).
The CN document includes a glass ceramic having a lithium disilicate phase and tetragonal zirconia phase including CeO2.  The CeO2 is considered to be a colorant. Crooker et al (5,176,961) teaches CeO2 functions as a colorant in lithium disilicate glass ceramics (Table 2). Beall et al (5,219,799) also teaches CeO2 functions as a colorant in lithium disilicate glass ceramics (column 5, lines 15-22).
With respect to claim 25 the glass ceramic taught by the CN document includes SiO2 67.5 mole%, P2O5 1.43, Al2O3 1.8, Li2CO3 26.8, K2O 1.8 and CeO2 .
With respect to claims 26-30, the crystal size in the CN document is nanometer to micron size and includes 50-90% (page 3 of machine translation, paragraph 5 from the top of the machine translation.
With respect to claim 31 monoclinic zirconia, lithium phosphate and lithium metasilicate phases are taught.
With respect to claim 33, the glass ceramic of the CN document includes 1.8% Al2O3 and 0% Na2O.
With respect to claim 35, the CN document teaches 67.5% SiO2, 26.8% Li2O, 4% ZrO2 and 3% P2O5.
With respect to claim 37, 1.53% CeO2 is taught.
With respect to claim 38, Rb2O and Cs2O are 0%.
With respect to claims 42,43 and 45, the similarity in compositions would yield the same color coordinates absent tangible evidence to the contrary.
With respect to claim 44, the CN document teaches a fracture toughness between 2-10MPa m1/2.
The CN document fails to teach an ion exchanged layer of a depth of at least 10 microns.
Amin et al teach a glass ceramic which may be lithium disilicate [0026] which has an ion exchanged layer having a depth of 40 microns [0023]. The ion exchange improves the strength [0054].
It would have been obvious to one of ordinary skill in the art to perform ion exchange on the glass ceramic of CN because Amin et al teaches ion exchange layers improve the strength of glass ceramics.
Allowable Subject Matter
Claims 1-9,11-15,17-23,46,47 are allowed.
Claims 32,34,36,39,40,41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to teach or fairly suggest the additional phases of claim 32. 
	The prior art of record fails to teach or fairly suggest the >0-5 mol% TMO in claims 34 and 36.
	The prior art of record fails to teach or fairly suggest >0-5 mol% TiO2 and >0-3 mol% ZnO set forth in claims 39 and 40. 
	The prior art of record fails to teach or fairly suggest the color components of claim 41.
Response to Arguments
	Applicants argument that the office has failed to provide evidence that using 26.8 mol% Li2CO3 as a source of Li2O would result in 18-40 mol% Li2O as claimed is not persuasive because 26.8 moles of  Li2CO3 equals 26.8 moles if Li2O. Allaire et al 20210261791 shows such a conversion [0160]. The link supplied by applicants was not valid and applicants did not supply a copy of any material accessed. 
	The rejections of claims 11,13,23 and 34 under 35 USC 112 (b) and 112 (d) are withdrawn in view of the amendments to these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        	
Keg
07/19/2022